MARY'S OPINION HEADING                                           



NO. 12-09-00315-CR

IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
HENRY JOE PETTIGREW,			§		APPEAL FROM THE 114TH
APPELLANT

V.						§		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE					§		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM
Appellant Henry J. Pettigrew was convicted of murder and sentenced to ninety-nine years
of imprisonment.  This court affirmed his conviction on March 31, 1994.  See Pettigrew v. State,
No. 12-90-00338-CR (Tex. App.--Tyler Mar. 31. 1994, pet. ref'd) (not designated for
publication).  
On September 23, 2009, Appellant filed a notice of appeal from the postconviction orders
signed by the trial court denying his (1) Motion For Correction Of A[n] Incomplete And
Inaccurate Reporter's Record To Include A Complete Transcription Of All Testimony Of
Witnesses At Pre-Trial Hearing; (2) Motion Requesting For Setting Of Hearing Date And Order;
(3) Request for A Bench Warrant; and (4) Motion for New Trial.  As a general rule, an appeal in
a criminal case may be taken only from a judgment of conviction. See Workman v. State, 170
Tex. Crim. 621, 622, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961).  However, there are certain
narrow exceptions to this rule.  Wright v. State, 969 S.W.2d 588, 589 (Tex. App.-Dallas 1998,
no pet.) (listing exceptions).  Appellant timely appealed the final judgment of conviction signed
on November 8, 1990.  The orders identified in his notice of appeal were signed almost nineteen
years later and are not final judgments of conviction.  No exception to the general rule stated in
Workman applies here.  Therefore, we have no jurisdiction over the appeal.
On September 25, 2009, this court notified Appellant, pursuant to Texas Rule of
Appellate Procedure 37.2, that the information received in this appeal does not contain a final
judgment or other appealable order.  Appellant was further informed that the appeal would be
dismissed if the information received in the appeal was not amended on or before October 5,
2009 to show the jurisdiction of this court.  In response to this court's notice, Appellant
furnished copies of the orders he seeks to appeal and also filed an amended notice of appeal
whereby he substituted a reference to "Tex. R. App. 25.1(a)" for a prior reference to "Tex. R.
App. 26.2(a)(2)."  However, these documents do not establish the jurisdiction of this court.
Because Appellant has not shown the jurisdiction of this court, the appeal is dismissed
for want of jurisdiction. See Tex. R. App. P. 37.1, 42.3.
Opinion delivered October 14. 2009.
Panel consisted of Worthen, C.J., and Hoyle, J.
Griffith, J., not participating. 















(DO NOT PUBLISH)